*968MEMORANDUM**
California state prisoner Kerry LeMonte Rodgers appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas petition challenging his conviction for possession of a controlled substance for sale, cultivation of marijuana and being a felon in possession of a firearm. We have jurisdiction under 28 U.S.C. § 2253, we review de novo, Mendez v. Small, 298 F.3d 1154, 1157-58 (9th Cir.2002), and we affirm.
Rodgers contends that his trial attorney rendered ineffective assistance by not determining how long the state’s plea offer would remain open, and by failing to inform Rodgers that a refusal could terminate that offer.
For Rodgers to succeed, he must demonstrate that his attorney’s representation was deficient to such a degree as to prejudice his defense. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Rodgers cannot show a reasonable probability that had he been aware of the duration of the plea offer, or that refusing the offer would terminate it, the result of the proceedings would have been different. See id. at 693-94, 104 S.Ct. 2052; Franklin v. Johnson, 290 F.3d 1223, 1237 (9th Cir.2002). Accordingly, the district court properly denied his petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.